Citation Nr: 0922089	
Decision Date: 06/11/09    Archive Date: 06/17/09

DOCKET NO.  04-03 063	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an initial, compensable, disability rating 
for the Veteran's service-connected vasomotor rhinitis.

2.  Entitlement to an initial, compensable, disability rating 
for the Veteran's service-connected seasonal sinusitis with 
claimed headaches.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B.W. Hennings, Associate Counsel




INTRODUCTION

The Veteran served on active duty from November 1981 to 
November 2001. 

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  
Most recently, the claims folder was transferred to the Board 
from the Atlanta, Georgia, RO.  

The Board remanded this case in February 2007 for additional 
evidentiary development.  The case has been returned to the 
Board for further appellate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, this case must again be remanded.  

The Board remanded this case in February 2007, in part for 
the RO to associate with the claims folder missing additional 
evidence the Veteran had referred to in her substantive 
appeal.  As part of the process, the Veteran submitted the 
name and address of a private doctor that provided medical 
treatment for her disabilities on appeal.  In February 2009, 
the RO attempted to obtain records from this provider, but 
ended up transposing a VA doctor's name with the name of the 
private medical doctor.  Therefore, a request went to the 
correct private provider address, but addressed to the wrong 
doctor.  It appears it should have been addressed to Dr. D.  
In addition, there is no indication in the claims file that 
the RO followed up with the provider regarding this request.  
Generally, at least one follow-up request should be made.  
See 38 C.F.R. 3.159(c)(1)(2008).  These records are pertinent 
to the Veteran's claim and VA has not yet met its duty to 
assist.  These records should be obtained.  See 38 C.F.R. 
3.159(c)(1).  If the records are unavailable, VA must notify 
the Veteran of the identity of the records, the efforts VA 
made to obtain the records, a description of any further 
action VA will take on the claim, and notice that the Veteran 
is ultimately responsible for providing the evidence.  38 
C.F.R. § 3.159(e).  

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the Veteran and 
request the names, addresses, and dates of 
treatment or examination, of all health 
care providers who have provided her 
treatment for her sinusitis and rhinitis 
since her discharge from service.  After 
obtaining any necessary authorization, the 
RO should request copies of the records of 
such identified treatment or examinations 
which are not currently of record, 
including to the correct doctor affiliated 
with Parson Medical Center.  

2.  Obtain the Veteran's most recent VA 
treatment records, since December 2008.  

3.  Once the above actions have been 
completed, readjudicate the claims and 
issue a supplemental statement of the 
case.  Then afford the Veteran the 
requisite opportunity to respond before 
the claims folder is returned to the Board 
for further appellate action.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




